Exhibit 10.36

 

LOGO [g305327dsp47.jpg]   

One Casper Street

Danbury, CT 06810

Main: 203-798-8000

Fax: 203-798-7740

www.mannkindcorp.com

December 22, 2016

Mr. Stuart A. Tross, Ph.D.

1024 Cheshire Hills Court

Westlake Village, CA 91361

Dear Stuart,

Congratulations! The MannKind team has been very impressed with your background
and credentials, and we are genuinely pleased to offer you full-time employment
with MannKind Corporation, in the exempt position Chief People Officer Officer
located in Valencia CA. In this position you will initially report directly to
Matthew J. Pfeffer, Chief Executive Officer and CFO.

We will target your employment to commence on December 23, 2016. Please be
advised that continued employment is contingent upon satisfactory reference and
background checks and receipt of results of a satisfactory drug screening test.
You will receive an email with information regarding the test, contact and
location information for the laboratory as well as the hours of operation. This
screening test must be completed within two weeks from the date of this letter.

You will be paid on a bi-weekly basis, on regular payroll schedule, in the
amount of $14,038.47, equating to an annualized amount of $365,000.22. You will
be eligible to participate in the MannKind Discretionary Bonus Plan, with a
target bonus opportunity of 50% of annual earnings.

Additionally, you will receive a one-time sign-on bonus in the gross amount of
$35,000.00, less appropriate withholdings and other payroll deductions, payable
as a lump sum on the first pay period at the end of the first ninety (90) days
of your employment. By accepting this offer, you agree that, in the event that
you voluntarily leave the Company, or if you are terminated by the Company for
“cause”, within the twelve (12) months following receipt of payment, you will
repay the full amount of the payment, net any with-holdings within thirty
(30) days after the last day of your employment. By accepting this offer, you
further agree that the Company may deduct this amount from any other amounts The
Company owes you should you be obligated to repay this amount.

You will be eligible to participate in MannKind’s Equity Incentive Plan, under
which stock options and restricted stock will be awarded to you at a future
date, as approved by the Board of Directors. At the next quarterly Board meeting
after your hire date, we will recommend that you be granted an equity award of
400,000 stock options and 100,000 restricted stock units which is comparable to
grants made for other individuals in similar level positions throughout the
company. You will also be eligible for 400,000 stock options for Performance
Grants. This is not a guarantee for a specific number of restricted stock units,
but is only intended to provide you with an understanding of grant guidelines
for your position. If your start date is less than two weeks prior to the next
quarterly Board meeting, the recommendation will be submitted in the following
quarter. Grants will begin vesting based on your hire date. You will also be
eligible for an annual equity grant.



--------------------------------------------------------------------------------

Stuart A. Tross, page two

 

We have a substantial list of fringe benefits, including the following: 20 days
PTO annually, which accrues on a bi-weekly basis; short term and long term
disability insurance; company–paid life insurance; a 401(k) tax deferred savings
program; flexible spending accounts; health, vision and dental insurance,
Executive Medical Reimbursement plan and paid holidays which includes a full
week in July and December for the holiday break. The holidays and other time off
benefits will be prorated based on your date of hire. All benefits, policies and
rules are subject to change from time to time at the Company’s discretion. All
benefits outlined in this offer letter are contingent on your continuing
employment with MannKind Corporation in a benefit eligible status.

Shortly after we are in receipt of your acceptance, you will receive a welcome
email from our onboarding manager, with a link to your personalized onboarding
portal. Through this portal you will have access to most of the required
MannKind policies and agreements that will require your signature such as, the
Employee Proprietary Information and Inventions Agreement, an Arbitration
Agreement, a Policy Against Insider Trading, Code of Business Conduct and
Ethics, and an Employee Acknowledgement Form, required after reading the
MannKind Employee Sourcebook. Of course, the company may require additional
policies or agreements to be signed and acknowledged in the future.

Employment at MannKind is at will, which means that either you or MannKind can
end the employment relationship at any time, and for any reason or for no
reason, with or without cause or notice. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written, and cannot be modified or amended except in writing by an officer of
the company. As required by law, this offer is subject to satisfactory proof of
your right to work in the United States. This at will employment relationship
cannot be changed except in writing as approved by the Board of Directors of
MannKind.

We appreciate the energy and enthusiasm you demonstrated during our interview
and selection process and we look forward to a favorable response to our offer.
We have many exciting challenges ahead and believe you can make a significant
contribution to MannKind.

At your earliest convenience, please sign and date this letter and return it to
Diana Champagne, Director, Compensation and Benefits and HRIS
(dchampagne@mannkindcorp.com) to indicate your acceptance of this written offer
of employment. Please also include proof of your annual compensation in the form
of a recent pay stub or W2/1099.

If you should have any questions, please don’t hesitate to contact me.

Sincerely,

/s/ Matthew J. Pfeffer

Matthew J. Pfeffer

Chief Executive Officer and CFO

 



--------------------------------------------------------------------------------

Stuart A. Tross, page three

 

I have carefully read and understand all of the terms of the above letter and
freely and voluntarily accept and agree to all of its terms. I represent that,
in agreeing to this offer letter, I am not relying on any representations or
promises of any kind other than set forth in this letter.

 

/s/ Stuart A. Tross

Stuart A. Tross, Ph.D. December 22, 2016 Date Signed December 23, 2016 Confirmed
Start Date

 